Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
	Claims 21-40 are pending. Claims 21, 24, 32, 35 and 40 are amended. Claims 23, 25, 34 and 36 are canceled. Claims 21, 22, 24, 26-33, 35, and 37-40 are pending.

Response to Arguments
	The 112(d) rejection has been withdrawn in view of the claim amendments.
	The 103 rejection of the claims is withdrawn in view of the claim amendments.
	The claim objections are withdrawn in view of the claim amendments.
	
Allowable Subject Matter

Claims 21, 22, 24, 26-33, 35, and 37-40 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, either alone or in combination, the elements of the independent claims. The claims recite the delegation of a financial product from a first device and the transmission of a digital token representing the financial product and a delegation condition associated to a second device with use of the financial product via a mobile 

The closest prior art is:
Calman – 2013/0046690 0 System and Method for Credential Lending
Abstract – 
Embodiments of the invention provide a method for allowing a first user to authorize a second user to perform a financial transaction using the first user's financial account information. In some embodiments, the second user conducts the transaction through the use of a mobile computing device that communicates with a point of transaction device. In some embodiments, the first user authorizes a second user to perform a financial transaction using the first user's account through the use of the personal computing device. In some embodiments, a method is provided that includes: (1) receiving a request from the first user to authorize the second user to perform a financial transaction; (2) receiving a parameters from the first user restricting a scope of the financial transaction that the second user is authorized to perform; (3) transmitting information associated with the request to a mobile computing device associated with the second user.


As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694